—In an action, inter alia, to recover damages for breach of contract and to foreclose a chattel mortgage, the defendants appeal from an order of the Supreme Court, Nassau County (Roberto, J.), dated June 27, 1995, which denied their motion, in effect, to reargue their prior motion to stay an order of seizure and to vacate their default which was determined by a prior order of the same court, dated May 9, 1995.
Ordered that the appeal is dismissed as no appeal lies from an order denying reargument; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
After an order dated March 20, 1995, was entered against *477them upon their default in responding to the plaintiff's application for an order directing seizure of certain property for failure to comply with a security agreement, the defendants moved, inter alia, to vacate their default. The motion was denied in an order dated May 9, 1995, and the defendants then moved to reargue. The Court denied the motion by order dated June 27, 1995. The defendants appealed from the March 20, 1995, order and the June 27, 1995, order. The appeal from the order dated March 20, 1995, was previously dismissed by decision and order of this Court on motion dated February 27, 1996, as no appeal lies from an order entered on default. We now dismiss the appeal from the order dated June 27, 1995, as no appeal lies from an order denying reargument (see, Michaelson v Scaduto, 205 AD2d 507). Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.